oO ON Oa FF WO DY —

NO BRO RO PD PRP NP PNP PDP NO | | = oS 2 = Be es Se S|
oN DO FP WY | FO O WBN DO Oo FP WO NYO — CO

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
NICHOLAS JOHN SMIT, NO. EDCV 16-233-RSWL (AGR)

Petitioner,
JUDGMENT
V.

J. LIZARRAGA, Warden,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,

IT IS ADJUDGED that the Petition For Writ of Habeas Corpus, including the
proposed First Amended Petition, is denied on the merits and dismissed with

prejudice.

DATED: — October 09, 2019 /s/ RONALD S.W. LEW

RONALD S.W. LEW
United States District Judge

 

 

 
